DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, 10-14, 18-25, and 27-30 are currently pending in the application.
Acknowledgement is made of withdrawal of claims 19-20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2-3, 5-7, 10, 18, 21-25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A) and Hanson (US 20080245096 A1).

Regarding claim 1:
Conforti discloses a hybrid system for transporting and/or storing temperature-sensitive materials (see Fig. 12, [0074-0077]: the hybrid system consists of the lunch box 210 provided in a refrigerator a pointed out specifically in [0077]), the hybrid system comprising: 
(a) an active temperature-control system (the refrigerator), the active temperature-control system comprising 
(i) a container having an internal chamber (a typical refrigerator of the prior art inherently comprises an internal chamber. As evidence, see for example chamber defined by housing of refrigerator #10 of La Ginestra (US 4308724 A)), and 
(ii) a refrigeration unit disposed within the internal chamber for maintaining items within the internal chamber within a desired temperature range, the refrigeration unit comprising a vapor compression-based cooling system (a typical refrigerator of the prior art inherently comprises these features. As evidence, see refrigerator #10 of La Ginestra (US 4308724 A). Also see alternate rejection below), and 

 (b) a passive temperature-control system #210, the passive temperature-control system being removably positioned entirely within the internal chamber of the active temperature-control system ([0077]), wherein the passive temperature-control system comprises 
(i) an insulated bag #212 , Fig. 12 ([0074]), wherein the insulated bag comprises a bottom, four sides, and a top (see at least Fig. 12-13. Clearly, these drawings only illustrate a cross-sectional views. See [0031-0032]), and wherein the bottom, the four sides, and the top define an interior space for receiving one or more temperature-sensitive materials (see Fig. 12 and [0074]), and 
(ii) at least one phase-change material (PCM) member #216 (Fig. 12, [0074]), wherein each of the at least one PCM member comprises a closed PCM container (see Fig. 12), disposed within the interior space of the insulated bag (see Fig. 12), and a quantity of PCM disposed within the closed PCM container (inherently present), wherein the PCM has a phase-change temperature and wherein the phase-change temperature of the PCM is within the desired temperature range of the active temperature-control system (see [0077]).

To the extent that applicant argue that Conforti does not inherently disclose a refrigeration unit disposed within the internal chamber for maintaining items within the internal chamber within a desired temperature range, the refrigeration unit comprising a vapor compression-based cooling system, and wherein the active temperature-control system is configured to be powered by a vehicle comprising an electrical system; La Ginestra teaches a typical refrigerator #10 comprising a refrigeration unit comprising a vapor compression-based cooling system disposed within the 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti with a refrigerator having the arrangement above as taught by La Ginestra.

One of ordinary skills would have recognized that doing so would have allowed the invention of Conforti to be easily practice, at least by virtue of employing standard and well known configuration for the refrigerator.

Conforti does not also disclose wherein each of the bottom, the four sides, and the top comprises a flexible, thermally-insulating foam material encased within one or more flexible fabric sheets.

In other words, the difference between the claimed invention and the prior art herein so far is with respect to the material of the housing if the insulated bag. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In the same field of endeavor, Hanson teaches that it is preferable to manufacture an insulated bag with a flexible, thermally- insulating foam material encased within one or more flexible fabric sheets (see at least Fig. 1, [0002-0003], [0005], & [0030]).



One of ordinary skills would have recognized that doing so would have reduced the space occupied by the lunch box when not in used as suggested by Hanson by virtue of the flexibility feature of the container (see [0009]); and also reducing the space occupied by the lunch box when used at reduced capacity; thereby, reducing the bulkiness of the lunch box.

Regarding claims 2-3:
Conforti as modified discloses all the limitations.
The refrigerator of the apparatus of Conforti as modified is portable, given that proper equipment are provided.

Courtesy note to applicant: the fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. See MPEP 2144.04- In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952).

Regarding claims 5-6:
Conforti as modified discloses all the limitations, except for wherein the refrigerator has a weight of approximately 10 kg to 35 kg and has outer dimensions not exceeding 1 cubic meter, and wherein the portable refrigerator has outer dimensions ranging from approximately 350 mm x 425 mm x 625 mm to approximately 950 mm x 475 mm x 530 mm.

In other words, the difference between the prior art and the claims is with respect to the size and the weight of the system.



Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti  as modified with the dimensions and weight above, as the concept of modifying the size/weight of a refrigerator is well known in the art.

One of ordinary skills would have recognized that doing so would have tailored the system to a specific application where the weight and the size of the system are optimal; thereby, rendering the system more efficient.

Regarding claim 7:
Conforti as modified discloses all the limitations.
As modified, the portable refrigerator comprises a body and a cover, the body and the cover jointly defining the internal chamber of the container (see at least Fig. 1 & 4 of La Ginestra).

Regarding claim 10:
Conforti as modified discloses all the limitations.
Bag #212 as modified is an insulated carry bag (see Conforti, [0077].

Regarding claim 11:
Conforti as modified discloses all the limitations, except for wherein the insulated carry bag further comprises at least one divider disposed within the interior space, the at least one divider dividing the interior space into a payload receiving space and at least one PCM member receiving space and wherein the at least one PCM member is disposed in the at least one PCM member receiving space.

However, Conforti further discloses an insulated carry bag #10 further comprising at least one divider #16 disposed within the interior space, the at least one divider dividing the interior space into a payload receiving space and at least one PCM member receiving space and wherein at least one PCM member #16 is disposed in the at least one PCM member receiving space (see Fig. 1-3, [0050-0051]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with the arrangement claimed above as further taught by Conforti.

One of ordinary skills would have recognized that doing so would have provided an effective organization of the content of the bag so as provide a uniform thermal profile therewithin.

Regarding claim 12:
Conforti as modified discloses all the limitations, except for wherein the insulated carry bag further comprises a handle, the handle comprising a strip secured opposite ends to the top of the insulated bag.

However, Conforti further discloses an insulated carry bag #10 further comprising a handle #22, the handle comprising a strip secured opposite ends to the top of the insulated bag (see Fig. 1, [0051]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with the arrangement claimed above as further taught by Conforti.



Regarding claim 18:
Conforti as modified discloses all the limitations, except for wherein the PCM is an organic PCM.

By official notice, the examiner submits that the usage of organic PCM is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with the PCM being an organic PCM, by simple substitution of part as per MPEP 2144.06 – II.

One of ordinary skills would have recognized that doing so would have improved the thermal stability of the system (known property of organic PCM), while making the system more environmentally friendly by reducing its corrosiveness (known property of organic PCM).

Regarding claim 21:
The subject matter claimed here is substantially similar to that of claim 1. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 21. Only the difference will be addresses.

Conforti as modified discloses all the limitations, but does not specifically disclose a handle secured to the insulated container for use in transporting the insulated container.

However, Conforti further discloses a handle #22 secured to an insulated container #12 for use in transporting the insulated container (see Fig. 1, [0051]).



One of ordinary skills would have recognized that doing so would have facilitated transportation of the bag (see Conforti, [0051]).

The limitation wherein the first PCM member being conditioned by the active temperature-control system while the passive temperature-control system is disposed within the active temperature-control system is clearly met when the container #212 is disposed in the refrigerator.

Regarding claim 22:
Conforti as modified discloses all the limitations.
Conforti as modified discloses wherein the handle comprising a strip secured opposite ends to a top of the insulated container (see Fig. 1 of Conforti).

Regarding claim 23:
Conforti as modified discloses all the limitations.
See rejection of claim 1 above.

Regarding claim 24:
Conforti as modified discloses all the limitations.
See rejection of claim 11 above.

Regarding claim 25:
Conforti as modified discloses all the limitations.
See rejection of claim 10 above.


Conforti as modified discloses all the limitations.
Conforti further discloses wherein the active temperature-control system and the passive temperature-control system are dimensioned relative to one another so that exactly one passive temperature-control system is removably positioned within the internal chamber of the active temperature-control system (see Conforti, [0077]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1) and Visinoni (US 20160135447 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A), Hanson (US 20080245096 A1), and Visinoni (US 20160135447 A1).

Regarding claim 8:
Conforti as modified discloses all the limitations, except for wherein the portable refrigerator comprises a control panel, the control panel including a display for indicating if the internal chamber is within a desired temperature range.

In the same field of endeavor, Visinoni teaches that it is well known to provide a refrigerator with a control panel, wherein the control panel including a display for indicating if the internal chamber is within a desired temperature range (see Fig. 1-4, [0058]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with a control panel, the control panel including a display for indicating if the internal chamber is within a desired temperature range as taught by Visinoni.

One of ordinary skills would have recognized that doing so would have easily indicated whether the items in the refrigerator are maintained at their desired temperature range so as to avoid spoilage.


Claim(s) 13 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1) and Tumber (US 20120248101 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A), Hanson (US 20080245096 A1), and Tumber (US 20120248101 A1).

Regarding claim 13:
Conforti as modified discloses all the limitations, except for wherein the insulated carry bag further comprises at least one standoff positioned on an exterior of each of the bottom and the four sides.

Tumber teaches that it is known to provide standoff on exterior surfaces of a container that hold temperature sensitive products. See for example standoff #125 on container #120, Fig. 1, abstract and [0082].

Thus because the concept of providing standoff on multiple surfaces of a container is well known in the art as taught by Tumber, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with the lunch box as modified comprising at least one standoff positioned on an exterior of each of the bottom and the four sides.

One of ordinary skills would have recognized that doing so would have provided additional support for the lunch box when placed in the refrigerator, or when placed in a constricted shipping container as suggested by Tumber ([0089]).

Regarding claims 28-29:
The subject matter claimed here is substantially similar to that of claim 13. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 13 above for the rejection of claims 28-29.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1) and Mayer (US 20160075498 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A), Hanson (US 20080245096 A1), and Mayer (US 20160075498 A1).

Regarding claim 14:
Conforti as modified discloses all the limitations, except for wherein the insulated carry bag has outer dimensions of 11 inches x 11 inches x 11 inches.

In other words, the difference between the prior art and the claim is with respect to the size of the insulated carry bag.

In the same fields of endeavor, Mayer teaches that it is known to estimate the size of a container of a passive temperature control system depending upon a desired time required for cooling its content (see at least [0035]). In other words, Mayer teaches that it is well known to modify the size of a shipping container, in order to maintain items shipped at proper conservation temperature. Thus, the size of the container is recognized as a result effective variables that can be optimized by routine experimentation. Also, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Conforti as modified with the claimed dimensions above, as the concept of modifying the size of a container to achieve a desired result has been shown to be well known in the art.

One of ordinary skills would have recognized that doing so would have tailored the system to a specific application, where the size of the container is optimal; thereby, reducing the bulkiness of the device. Other benefits includes prevention of spoilage of the content of the container over a specific period of time as suggested by Mayer ([0035]).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1) and Lesquir (US 20110073609 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A), Hanson (US 20080245096 A1), and Lesquir (US 20110073609 A1).

Regarding claim 30:
Protopapas as modified discloses all the limitations, except for wherein the active temperature-control system further comprises a retractable handle provided on the container.

Lesquir teaches that it is well known to provide a container with a retractable handle (see at least Figs. 1-2, [0002] & [0029]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Protopapas as modified with the container having a retractable handle as taught by Lesquir.

One of ordinary skills would have recognized that doing so would have reduced the intrusiveness of the handle so as facilitate storage of the container as suggested by Lesquir (see at least [0035]).

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered.

Applicant amendment has overcome the 112 rejection of the previous office action.

Applicant submitted on pages 4-5 of the remarks that Protopapas fails to disclose wherein the PCM has a phase-change temperature and wherein the phase-change temperature of the PCM is within the desired temperature range of the active temperature-control system; at least because Protopapas does not disclose wherein ice packet are stored within the lunch box while the lunch box is positioned within a refrigerator.

In view of the amendments, at least amended claim 1 is rejected as being unpatentable over Conforti (US 20080164265 A1) in view Hanson (US 20080245096 A1); or in the alternative, as being unpatentable over Conforti (US 20080164265 A1) in view La Ginestra (US 4308724 A) and Hanson (US 20080245096 A1).

Conforti discloses all the limitation previously disclosed by Protopapas, with the provision that the the insulated bag, provided with PCM therein, is positioned in a refrigerator. See elaborated rejection above for more details. As such, the applicant argument is not persuasive in view of the new combination. Further, the newly introduced feature of wherein the PCM has a phase-change temperature and wherein the phase-change temperature of the PCM is within the desired temperature range of the active temperature-control system is inherently disclosed by Conforti.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/02/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIONEL NOUKETCHA/Examiner, Art Unit 3763                                                                                                                                                                                                        /CASSEY D BAUER/Primary Examiner, Art Unit 3763